COLUMBIA ACORN TRUST ColumbiaSM Thermostat FundSM (the “Fund”) Supplement dated January 13, 2010 to the Prospectuses dated May 1, 2009 The Fund’s investment advisor has made certain changes to the structure and allocation ranges of the Fund’s investments in underlying Portfolio Funds, and has added Columbia Contrarian Core Fund as a new Portfolio Fund in which the Fund will invest.Effective immediately, the Fund’s prospectuses dated May 1, 2009 are supplemented as follows: (1)Under the heading Principal Investment Strategies: (a) The “Stock/Bond Allocation Table” is replaced in its entirety with the following: Stock/Bond Allocation Table How the Fund will Invest the Stock/Bond Assets Level of the S&P® 500 Index Stock Percentage Bond Percentage over 1750 10% 90% over 1700-1750 15% 85% over 1650-1700 20% 80% over 1600-1650 25% 75% over 1550-1600 30% 70% over 1500-1550 35% 65% over 1450-1500 40% 60% over 1400-1450 45% 55% over 1350-1400 50% 50% over 1300-1350 55% 45% over 1250-1300 60% 40% over 1200-1250 65% 35% over 1150-1200 70% 30% over 1100-1150 75% 25% over 1050-1100 80% 20% over 1000-1050 85% 15% 1000 and under 90% 10% (b) The sentence that begins “For example,” in the paragraph immediately following the “Stock/Bond Allocation Table,” is replaced in its entirety with the following: For example, if the S&P® 500 is in the 1150-1200 band, and the value of the holdings of the stock Portfolio Funds has dropped to 68% of the value of the holdings of all Portfolio Funds, the Advisor would invest new cash in the stock Portfolio Funds (or cash for redemptions would come from the bond Portfolio Funds). (c) The illustrative example table, showing “How the Fund Will Invest the Stock/Bond Assets,” is replaced in its entirety with the following: Date Level of the S&P® 500 Index How the Fund Will Investthe Stock/Bond Assets Nov. 1 We begin when the market is 1380 50% stocks, 50% bonds Dec. 1 The S&P® 500 goes to 1401 Rebalance:45% stocks, 55% bonds Dec. 6 The S&P® 500 drops back to 1390 No reversal for 31 days Jan. 2 The S&P® 500 is at 1352 Rebalance:50% stocks, 50% bonds Jan. 20 The S&P® 500 drops to 1349 Rebalance:55% stocks, 45% bonds The market has made a continuation move by going through a second action level, not a reversal move, so the 31-day Rule does not apply in this case. Jan. 30 The S&P® 500 goes up to 1355 No reversal for 31 days Feb. 20 The S&P® 500 is at 1360 Rebalance:50% stocks, 50% bonds (d) The first sentence of the eighth paragraph, immediately following the illustrative example, that begins “The following table shows,” is replaced in its entirety with the following: The following table shows the seven stock Portfolio Funds and three bond Portfolio Funds that the Fund currently uses in its “fund of funds” structure and the current allocation percentage for each Portfolio Fund within the stock or bond category. (e) The “Allocation of Stock/Bond Assets Within Asset Classes” table is replaced in its entirety with the following: Allocation of Stock/bond Assets Within Asset Classes Stock Funds Type of Fund Allocation Columbia Acorn Fund Small/Mid-cap growth 15% Columbia Acorn Select Mid-cap growth 10% Columbia Marsico Growth Fund Large-cap growth 15% Columbia Acorn International Small/Mid-cap international growth 20% Columbia Dividend Income Fund Large-cap value 20% Columbia Large Cap Enhanced Core Fund Large-cap blend 10% Columbia Contrarian Core Fund Large-cap blend 10% Total 100% Bond Funds Type of Fund Allocation Columbia Intermediate Bond Fund Intermediate-term bonds 50% Columbia Conservative High Yield Fund High-yield bonds 20% Columbia U.S. Treasury Index Fund U.S. Treasury notes/bonds 30% Total 100% (2)The following is added as a new row to the table that appears in the section entitled PortfolioFunds Summary: The Portfolio Fund’s Investment Objective: About the Portfolio Fund: Columbia Contrarian Core Fund ● seeks total return, consisting of long-term capital appreciation and current income. ● under normal circumstances, invests at least 80% of its net assets in common stocks and at least 80% of its net assets in equity securities of U.S. companies that have large market capitalizations (generally over $2 billion) that the fund’s advisor believes have the potential for long-term growth and current income. ● the fund’s advisor combines fundamental and quantitative analysis with risk management in identifying investment opportunities and constructing the fund’s portfolio ● may invest in derivatives, including futures, forwards, options, swap contracts and other derivative instruments. INT-47/30425-0110
